Citation Nr: 0703386	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed right 
ankle disorder.  




WITNESS AT HEARING ON APPEAL

The veteran and his daughter







ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty for training from May to 
November of 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in June 2006 for 
additional development of the record.  

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding referable to a right ankle disorder in service or for 
many years thereafter.  

2.  The currently demonstrated right ankle degenerative 
changes are not shown to be due to any event or incident of 
the veteran's service.  

3.  The veteran did not manifest low back degenerative 
changes until many years after service.  

4.  The currently demonstrated low back degenerative changes 
are not show to be due to any event or incident of the 
veteran's service.  



CONCLUSIONS OF LAW

1.  The veteran's low back disability manifested by 
degenerative changes are not due to disease or injury that 
was incurred in or aggravated by service, nor may any 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  

1.  The veteran's right ankle disability manifested by 
degenerative changes are not due to disease or injury that 
was incurred in or aggravated by service, nor may any 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in March 2003 and June 2006.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted March 2003 VCAA letter was issued prior to 
the appealed rating decision, thus posing no procedural 
concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, this matter was addressed in the June 2006 VCAA letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  

Generally, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   As this 
claim concerns a period of active duty for training, however, 
the provisions addressing presumptions are not applicable 
here.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  



III.  Low back disorder

During service, the veteran was treated for complaints of low 
back pain in October 1972.  At that time, he reported having 
pain with standing and reduced range of motion.  The examiner 
noted that the veteran "[was] exaggerating pain."  He was 
given a hot pack and returned to full duty.  

Subsequent to service, the veteran was first treated for low 
back pain in January 1999.  Records from that date reflect a 
reported history of an incarceration injury in February 1998, 
when the veteran slipped on a wet floor and landed on his 
back.  

In an April 1999 letter, Eric J. Katz, M.D., described the 
veteran's course of treatment and noted that his impairment 
was directly related to the February 1998 fall.  

VA x-ray studies, conducted in September 2005, confirmed 
degenerative disease of L5-S1, with minimal disc space 
narrowing.  

Following the Board's June 2006 remand, the veteran underwent 
a VA orthopedic examination in October 2006, with an examiner 
who reviewed the claims file. The examiner noted that the 
veteran was treated for low back pain at one point during 
service.  

However, there was no evidence of an in-service back injury 
or corroboration for the veteran's contention that he was 
discharged from service on account of his claimed disorders.  

While the examiner rendered diagnoses of mild degenerative 
disc disease at L5-S1 with osteophyte formation and disc 
space narrowing and chronic lower back strain with 
significant tenderness and jumping sign, no definitive 
opinion regarding service connection could be rendered in 
view of the "very minimal conclusive documentation."  

Rather, the examiner stated that a conclusion could not be 
made that the veteran's complaints were as likely as not 
service connected.  

In the present case, the veteran was treated for back 
symptoms on one occasion during service but did not receive 
post-service back treatment for many years following 
separation from service.  

The only post-service medical opinion addressing the etiology 
of this disorder, the October 2006 VA examination report, 
does not support the veteran's contention that this disorder 
was first manifest in service.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
June 2005 hearing testimony.  He reported injuring his back 
in service on account of heavy lifting.  His daughter also 
provided testimony at this hearing.  

Neither witness, however, has been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a low back 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Right ankle disorder

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, any right ankle symptomatology.  

Subsequent to service, in January 1984, the veteran was 
hospitalized at a VA facility for chronic alcohol dependence, 
and x-ray studies taken during this hospitalization showed 
degenerative lipping of the talonavicular joint.  

Additionally, VA x-rays from September 2005 revealed 
degenerative changes of the right ankle.  

The etiology of the veteran's right ankle disorder was 
addressed in the report of an October 2006 VA orthopedic 
examination.  The examiner noted that the claims file had 
been reviewed, but the service medical records contained no 
documentation of a right ankle injury, and there was no 
corroboration for the veteran's contention that he was 
discharged from service on account of his claimed disorders.  

While the examiner rendered a diagnosis of severe 
talonavicular degenerative arthritis on the right ankle, no 
definitive opinion regarding service connection could be 
rendered in view of the "very minimal conclusive 
documentation."  Rather, the examiner stated that a 
conclusion could not be made that the veteran's complaints 
were as likely as not service connected.  

In the present case, the veteran's service medical records 
are silent for treatment for a right ankle disorder, and 
there is no evidence of this disorder for more than a decade 
following service.  

The only post-service medical opinion addressing the etiology 
of this disorder, the October 2006 VA examination report, 
serves to contradict the veteran's contention that this 
disorder was first manifest in service.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Again, the only evidence of record supporting the veteran's 
claim is the lay testimony of himself and his daughter, from 
the June 2005 hearing, but this lay testimony does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a right ankle 
disorder, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for a low back disorder is denied.  

Service connection for a right ankle disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


